          Case 1:17-cv-10029-LGS Document 284 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 TIBOR KISS,                                                  :
                                              Plaintiff,      :    17 Civ. 10029 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 CLINTON GREEN NORTH, LLC et al.,                             :
                                              Defendants. :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the final pre-trial conference in this action is scheduled for April 15, 2021,

and trial is scheduled to begin on May 3, 2021, at 9:45 a.m.

        WHEREAS, due to the limited number of courtrooms available for jury trials during

ongoing COVID-19 protocols, this matter did not receive a courtroom assignment in the second

quarter of 2021. It is hereby

        ORDERED that the trial scheduled for May 3, 2021, is adjourned sine die, and the final

pre-trial conference scheduled for April 15, 2021, is adjourned sine die. It is further

        ORDERED that by March 15, 2021, the parties shall meet and confer and file a joint

letter (1) proposing three Mondays falling in the third quarter of 2021 on which they could

commence a trial and (2) stating the estimated duration of the trial. The Court will request a

courtroom to commence a trial in this matter on or around the proposed dates and notify the

parties of any firm or back-up trial date when third quarter courtroom assignments are made

(approximately a month in advance). It is further
         Case 1:17-cv-10029-LGS Document 284 Filed 03/01/21 Page 2 of 2




       ORDERED that by March 8, 2021, the parties shall file a joint letter stating (1) whether

they wish to be referred for alternative dispute resolution before a magistrate judge or a Court-

appointed mediator, and (2) whether they intend to pursue private alternative dispute resolution.

Dated: March 1, 2021
       New York, New York
